FIDEL, Chief Judge,
dissenting:
Although we have faced this case before, the issue has now changed. The defendant entered an Alford plea to a crime that rendered him statutorily ineligible to earn early release credits while incarcerated. In State v. Pac, 165 Ariz. 294, 798 P.2d 1303 (1990) (“Pac 1”), the issue on direct appeal was whether the trial court’s failure to inform defendant of this consequence was material to the voluntariness of his plea. Our supreme court held that it was not.
We now learn from the supplemented record in this post-conviction relief proceeding that defendant was not only uninformed by the trial court but misinformed by counsel. The majority holds *193that this too was immaterial to the volun-tariness of the plea. I cannot agree.
Analysis begins for me with the fact that this case arises from an Alford plea, in which a defendant maintains his innocence, but pleads guilty to get the benefits of a plea bargain and escape the risk of longer sentence that a trial would entail. North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). States may constitutionally accept such pleas, but only if they are intelligently made. Id. at 37, 91 S.Ct. at 167.
Alford pleas have been tolerated but disfavored in Arizona. Duran v. Superior Court, 162 Ariz. 206, 207, 782 P.2d 324, 325 (App.1989). Although we do not foreclose defendants from entering pleas based on outright risk-benefit calculations, id. at 208, 782 P.2d at 326, such pleas undermine our confidence in the justice of a system of mandatory sentences and enhancements that permits prosecutors to mount the risks of rejecting a plea to levels that even innocent defendants cannot accept. See J.D. Howe, Thoughts on Mandatory Sentencing, Ariz. B.J., June-July 1985, at 24, 25 (“With the power to use mandatory sentencing statutes, the prosecutor is able to force defendants to waive trial rights and accept sentences dictated by the prosecutor.”); see also State v. Barger, 167 Ariz. 563, 570, 810 P.2d 191, 198 (App.1990) (mandatory sentencing scheme transfers sentencing power from judge to prosecutor).2
As one scholar explains:
Most of our procedural protections come into play only on behalf of a defendant who goes to trial. This fact is troubling in general, but it is especially so when we consider the prospect of a defendant who is in fact innocent but who is afraid to take the risk entailed in choosing to go to trial. When traditional guilty pleas take place, we have no cause to reflect upon this particular fear. But when a defendant pleads guilty and expressly asserts his innocence, we must confront the morality of the system upon which we rely to settle the vast majority of our criminal cases.
2 David Rossman, Criminal Law Advocacy ¶ 9.02[c], at 9-25 (1992).
Because of our systemic discomfort with Alford pleas, and in explicit recognition of the risk-benefit calculation that pleading defendants must intelligently make, we have repeatedly held that “[wjhere there is ... an objective basis for defendant’s reevaluation [of an Alford plea,] withdrawal should be permitted.” Duran, 162 Ariz. at 208, 782 P.2d at 326 (victim recantation); accord State v. Fritz, 157 Ariz. 139, 141, 755 P.2d 444, 446 (App.1988) (victim recantation); State v. Dockery, 169 Ariz. 527, 529, 821 P.2d 188, 190 (App.1991) (terminal illness; no benefit in sentence-shortening bargain).
The majority feels bound by Pac 1 to hold otherwise in this case. I would interpret Pac 1 more narrowly. It is a small step from Pac 1 to this decision, but a small step can be one too far. From the unsupplemented record in that case, the supreme court did not know: (1) that the defense attorney who negotiated defendant’s plea erroneously assumed that defendant was pleading down to an offense that would permit him to earn early release credits; (2) that the prosecutor who negotiated defendant’s plea made the same mistaken assumption; and (3) that this supposed benefit of the plea agreement was one that defendant relied on in deciding to enter the plea. These facts — which defendant’s former lawyer affirms by affidavit— make this a different case. The trial court concluded that these facts do not even warrant an evidentiary hearing. It is that holding that the majority affirms. Thus, to state the matter starkly, our court now holds that a defendant’s effort to withdraw an Alford plea and voluntarily face trial can be summarily rejected without a hearing despite evidence that the defendant entered the plea in reliance upon his lawyer’s *194overstatement of its benefits. Perhaps such a holding can be found implicit in Pac 1, but it is surely not explicit. And I am unwilling to conclude that our supreme court intended by implication, on the abstract record then before it, to permit our system of plea bargaining to degenerate to a level so incompatible with due process.
For these reasons, I respectfully dissent.

. As the majority points out, the defendant in this case faced (and will face, if allowed to withdraw his plea), a 150-year prison term by proceeding to trial. The plea bargain, as explained to him by counsel, offered him at worst a 15-year sentence with parole eligibility at 7.5 years and, if denied parole, the chance to earn early release credits against the 15-year term.